Citation Nr: 1230649	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder as secondary to service-connected residuals of kidney transplant.

2.  Entitlement to an initial rating higher than 10 percent for osteoporosis associated with residuals of kidney transplant.

3.  Entitlement to an initial separate rating higher than 10 percent for tertiary hyperparathyroidism associated with residuals of kidney transplant.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to November 1982 and September 1986 to March 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  A November 2008 rating decision denied the service connection claim, and a February 2010 rating decision assigned initial ratings of 10 percent each for osteoporosis and hyperparathyroidism, both effective in September 2009.

VA received the Veteran's notice of disagreement (NOD) with the November 2008 rating decision in December 2008, and a statement of the case (SOC) was issued in May 2009.  The claims file does not contain a Substantive Appeal (VA Form 9) or other document submitted as and accepted in lieu of a Form 9 in response to the May 2009 SOC.  On the other hand, the VA data base, VACOLS, reflects the RO received the Veteran's Form 9 in September 2009.  Thus, although there is no copy of the Form 9 in the claims file, the Board accepts jurisdiction of the service connection claim.  See 38 C.F.R. § 20.200 (2011); see generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (absence of a Form 9 is not a jurisdictional bar to the Board's appellate review).

In September 2006, VA notified the Veteran of the creation of an indebtedness to VA in the amount of $9,954.60, for which the Veteran requested a waiver that same month.  VA notified the Veteran in July 2008 that a partial waiver was granted, and the Veteran submitted his NOD in August 2008.  A SOC was issued in November 2009.  There is no indication in the Claims file the Veteran did not receive the SOC, or evidence the U.S. postal service returned it to VA as undeliverable as addressed.  Thus, the issue of the indebtedness is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. §§ 19.32 and 20.200 (2011).

The Board received additional argument from the Veteran in April 2012 for which he waived initial RO review and consideration.  In light of the Veteran's waiver, the Board may consider the evidence.  See 38 C.F.R. § 20.1304 (2011).
The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for major depressive disorder as secondary to service-connected residuals of kidney transplant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's osteoporosis has manifested with mild joint tenderness and crepitus on passive motion.  Compensable limitation of motion (LOM) has not manifested during the initial rating period.

2.  The Veteran's hyperparathyroidism has manifested with the requirement for continuous medication as treatment.  Neither chronic gastrointestinal symptoms, weakness, nor bone decalcification, has manifested.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for osteoporosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5013 (2011).

2.  The requirements for an initial evaluation higher than 10 percent for hyperparathyroidism are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.119, DC 7904.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, complied with the VA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no evidence the Veteran has asserted that there is additional evidence to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's initial separate ratings for his osteoporosis and hyperparathyroidism.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Background

Historically, the Veteran underwent a kidney transplant in October 2005 as treatment for his end stage renal disease.  The Veteran's medical records note longstanding secondary hyperparathyroidism that developed secondary to his end stage renal disease with arterial hypertension.  Eventually tertiary hyperparathyroidism developed secondary to the secondary hyperparathyroidism.  The osteoporosis also developed secondary to the residuals of the kidney transplant.  As a result, the rating decisions granted separate ratings for the disorders when the RO reduced the rating of transplant itself from 100 to 30 percent.

The Veteran's several written submissions reveal he has not made any specific assertions as to how the evidence shows his disabilities should be rated at a higher level.  He has asserted that he is entitled to higher ratings on the basis of reasonable doubt.  As discussed below, however, the Board finds the preponderance of the evidence is against the Veteran's claims.

Osteoporosis

Analysis

The September 2007 bones examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's treatment for his osteoporosis included Alendronate 70 mg, which had resulted in a fair response.  The Veteran reported occasional pain in his hands.  A bone scan showed the most significant area of osteopenia to be the forearm.  The examiner diagnosed osteoporosis of the wrists bilaterally and opined the disorder was secondary to the Veteran's transplant residuals.  The examiner did not conduct range of motion (ROM) tests on the wrists.

The February 2010 endocrine examination report reflects the Veteran reported complaints of bilateral knee and right shoulder pain.  Again the Veteran reported only a fair response to this medication.  The Veteran made no mention of his wrists.  Physical examination revealed no swelling or decreased ROM in the shoulder or knees, but the examiner noted mild crepitus and tenderness on passive motion.  X-rays were read as having shown mild degenerative arthritis in the shoulder and knees.  The examiner, however, opined the arthritis in those joints was not related to either the hyperparathyroidism or osteoporosis.

The applicable rating criteria require osteoporosis to be rated as degenerative arthritis on the basis of LOM of the affected joint.  See 38 C.F.R. § 4.71a, DC 5013.

degenerative arthritis is rated under DC 5003 .  See 38 C.F.R. § 4.71a.  These codes provide that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

The February 2010 rating decision reflects the RO awarded the 10 percent rating for the osteoporosis on the basis of the Veteran's examination report notation of shoulder and knee pain and tenderness on motion, notwithstanding the fact the examiner opined the arthritis in those joints was not related to either the service-connected osteoporosis or hyperparathyroidism.

In any event, this action by the RO obviously did not work to the Veteran's prejudice, to include where the wrists are concerned.  The Board notes the Veteran's VA outpatient records do not reflect any entries subsequent to 2007 where the Veteran complained of wrist pain, or any entries that note LOM of the wrists, shoulder, or knees, on physical examination.  Thus, the Board finds the evidence of record shows an initial rating higher than 10 percent has not been met or approximated for the diagnosed osteoporosis.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DC 5013.

Hyperparathyroidism

Analysis

The February 2010 rating decision reflects the evaluation of the Veteran's hyperthyroidism was assigned under DC 7904.  Under these codes, hyperparathyroidism with generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness, warrants a 100 percent rating.  38 C.F.R. § 4.119, DC 7904.  Gastrointestinal symptoms and weakness warrant a 60 percent rating; and, where continuous medication is required for control, a 10 percent rating is warranted.  Id.  A Note after the rating criteria provides that, following treatment or surgery, the disorder is rated on the basis of digestive, skeletal, renal, or cardiovascular residuals, or as endocrine dysfunction.

The Veteran's VA outpatient records note he is prescribed medication for decreased calcium secondary to the hyperparathyroidism.  The February 2010 endocrine examination report noted the Veteran's hospitalization for pneumonia in March 2009.  The Veteran was also treated for what was diagnosed as a community acquired viral infection in May 2009.  The February 2010 endocrine examination report notes no complaints of gastrointestinal symptoms or weakness.  Outpatient records of April 2010 note the Veteran's complaints of watery diarrhea, dyspepsia, and nausea, over the prior three-day period.  The Veteran reported further that he had not been able to tolerate food for the then last 24 hours.  Physical examination was remarkable for tachycardia, dry oral mucosa, and borderline low blood pressure.  The examiner noted that, although the Veteran referred to stomach pain after eating, and nausea, physical examination revealed no abdominal pain.  The examiner noted the CBC revealed mild leukocytosis, and that the Veteran's total presentation was consistent with mild viral gastroenteritis.

The Board notes the Veteran's medical records reveal no evidence of chronic gastrointestinal symptoms or weakness.  The gastrointestinal disorders noted above were acute in nature.  Neither is there medical evidence of kidney stones or general decalcification of bones.  In light of these factors, the Board finds the preponderance of the evidence shows the Veteran's hyperparathyroidism more nearly approximates the assigned 10 percent rating, as continuous medication is required for treatment.  38 C.F.R. § 4.119, DC 7904.  As just noted, the evidence of record does not reveal gastrointestinal or decalcification symptoms that would support a higher rating.  The Veteran is separately rated for his cardiovascular manifestations, i.e., hypertension, and renal residuals.

As noted earlier, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Fenderson, 12 Vet. App. at 126.   The evidence of record, however, reflects the Veteran's symptoms have remained constant throughout the course of the initial rating period on appeal and, as such, staged ratings are not warranted.

The Board also notes the severity of the Veteran's osteoporosis and hyperparathyroidism disabilities are fully contemplated by the rating criteria.  This means there is nothing exceptional about the Veteran's disability picture for those disabilities.  The exhibited symptoms and degree of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for consideration of a higher rating on an extraschedular basis. 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board also notes the Veteran is entitled to a total disability evaluation on the basis of individual unemployability due to his service-connected disabilities.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for osteoporosis associated with residuals of kidney transplant is denied.

Entitlement to an initial separate rating higher than 10 percent for tertiary hyperparathyroidism associated with residuals of kidney transplant is denied.


REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The October 2007 mental disorders examination report reflects the examiner opined the Veteran's diagnosed major depressive disorder was not causally connected to the Veteran's service-connected kidney transplant residuals.  The examiner did not, however, address whether the Veteran's service-connected kidney transplant residuals aggravated his major depressive disorder, that is, chronically worsens it.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall return the claims file to the examiner who conducted the October 2007 mental disorders examination and ask the examiner to provide an addendum to the 2007 report.  Ask the examiner to opine in the addendum whether there is at least a 50-percent probability that the Veteran's service-connected kidney transplant residuals aggravates, that is, chronically worsens the diagnosed major depressive disorder?  If so, the examiner is asked to specify the permanent, measurable increase in severity of the major depressive disorder that is due to the service-connected kidney transplant residuals.  The examiner should provide a full explanation of any opinion rendered.

In the event the examiner who conducted the October 2007 examination is no longer available, the claims file should be referred to an equally qualified examiner.  Should a substitute examiner advise an examination is necessary to render the requested opinion, the AMC/RO will arrange the examination.  The claims file must be provided for review as part of any examination.

2.  After completion of all of the above, the AMC/ RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


